 In the Matter of THE INTERNATIONAL NICKEL COMPANY,INC.andSQUARE DEAL LODGE No. 40,AMALGAMATED ASSOCIATION OF IRON,STEEL AND TIN WORKERS OF NORTIIjjAMERICA,THROUGH STEELWORKERSORGANIZING COMMITTEECase No. 11-640Metal ProductsManufacturingIndustry-Investigation of Representatives:controversy concerning representation of employees:objections to report ofRegionalDirectoron conductof theballot relating to challenged votes atelection-UnitAppropriate for CollectiveBargaining:employees engaged inproduction,maintenance, service, and transportation,who are paid on anhourly, piece,or tonnagebasis, excluding subforemen,assistant foremen, sub-stitute foremen, leadmen, and certain other categories;duties of leadm.en ;history of collective bargaining relationswithemployer; status of leadmen assupervisory employees-NewElectionOrderedMr. W. J. Perricelli,for the Board.Mr. Henry S. Wingate,of New York City, andSullivancCCrom-well,byMr. John C. Bruton, Jr.andMr. Marshall MacDufe, Jr.,of New York City, for the Company.Mr. Benjamin C. Sigal,of Pittsburgh, Pa., for the Lodge.Mr. A. M. Foose,of Huntington, W. Va., for the Association.Mr. Wendell P. Kay, Jr.,of counsel to the Board.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONFebruary 9, 1939On May 6, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case., ' The Direction of Election provided that anelection by secret ballot be conducted within twenty (20) days oftheDirection among the employees of The International NickelCompany, Inc., hereinafter called the Company, at its Huntington,West Virginia, plant, who were employed by it during the pay-rollperiod immediately preceding March, 14, 1938, engaged in produc-tion,maintenance,service, and transportation, who were paid on an27 N. L. R. B. 46.11 N. L.R. B., No. 19.97 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDhourly, piece, or tonnage basis, except inspectors, mill clerks, police-men, timekeepers, hospital employees, officials, and others in a super-visory position, stenographers, secretaries, other clerical employees,and those who had since quit or been discharged for cause, to de=termine whether they desired to be represented by Square Deal LodgeNo. 40, Amalgamated Association of Iron, Steel and Tin WorkersofNorth America, affiliated with the SteelWorkers OrganizingCommittee, hereinafter called the Lodge, or by Nickel Alloy Em-ployees Association, Inc., hereafter referred to as the Association, forthe purposes of, collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on May 24, 1938, at Huntington, West Virginia, under thedirection and supervision of the Regional Director for the NinthRegion (Cincinnati, Ohio).On June 22, 1938, the said RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theelection.As to the results of the secret ballot, the Regional Director re-ported as follows :Total number of alleged eligible voters______________________ 908Total number of ballots cast________________________________ 890Total number of unchallenged ballots for Nickel Alloy Em-ployees Association, Inc----------------------------------- 371Total number of unchallenged ballots for Square Deal LodgeNo. 40, Amalgamated Assn. of Iron, Steel and Tin Workersof N. A. affiliated with the S. W. 0. C____________________393Total number of unchallenged ballots for neither ------------70Total number of challenged ballots__________________________54Total number of blank ballots______________________________2Total number of spoiled ballots_____________________________0Thereafter, objections to the Intermediate Report were filed both bythe Company and by the Lodge. Finding that such objections raiseda substantial and material issue with respect to the conduct of theballot, the Regional Director, acting pursuant to Article III, Section9,ofNational Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anotice of a hearing on such objections.Pursuant to the notice, ahearing upon the objections was held at Huntington, West Vir-ginia, on September 8, 9, and 10, 1938, before Henry W. Schmidt,the Trial Examiner duly designated by the Board.At the hearingthe Board, the Company, the Lodge, and the Association were repre-sented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearing THE INTERNATIONAL NICKEL COMPANY ET AL.99the Trial Examiner made several rulings on objections to the admis-sion of evidence.The Board has reviewed his rulings and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Thereafter, the Company and the Lodge filed briefs withthe Trial Examiner.An oral argument set to be held before theBoard in Washington, D. C., on December 29, 1938, was canceledafter waiver by all parties.The Lodge's first objection alleged that the Association was per-mitted to have a supervisory employee as an observer at the polls.The individual in question was a leadman.The status of employeesclassified as leadmen is discussed 'below.The second objection ofthe Lodge denies that it had an opportunity to examine the recordsof the Company relative to the challenged voters, or that it agreedto certain of the facts as recited in the Intermediate Report. Itappears that the Lodge has had an opportunity since the election toconsult the Company's records. It further appears that representa-tives of the Lodge at the polls certified the election as fairly andimpartially conducted.Since we shall direct the conduct of a newelection, we need not pass upon the merits of these preliminary ob-jections.Allegations contained in the "New Matter" filed as partof the Lodge's objections were not supported by the evidence andare hereby dismissed.The remainder of the Lodge's objections, and all the objections ofthe Company, have to do with the recommendations of the RegionalDirector in regard to the 54 votes challenged at the election.Thesevotes were challenged, either by the Lodge or by the Association,on the ground that the men challenged were ineligible to participateunder the terms of the Direction of Election of May 6, 1938.Therecord shows, however, that in many cases in which the challengeshave merit, men occupying substantially similar positions to the menchallenged were permitted to vote. It appearing to the Board thata new election must be held because of this inconsistency, it is unnec-essary to discuss the validity of the individual challenges.However,in order to avoid any similar confusion at the new election, it be-comes necessary to clarify and redefine the appropriate unit forcollective bargaining, the members of which will be eligible to par-ticipate in the new election.Therefore, upon the entire record in the case the Board makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTInspectors:Two men 2 were challenged by the Association as in-spectors. 'They are classified on the pay roll from January 1, 1938, to2Wilbur L.Emmert and F.B.Matheny. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the election 3 as "crane inspectors," and the record showsthat their duties are chiefly those of maintenance or repairmen onthe cranes.They do not inspect and check the finished products forflaws, as do those inspectors excluded by the Board's Decision.Theyare within the appropriate unit and, along with other employeessimilarly occupied, should be permitted to vote at the new election.Leadmen: 4Approximately 35 leadmen were challenged, in mostpart by the Lodge, as falling within the category of supervisory em-ployees.Some of these men are classified as annealers, picklers,melters, hammermen, or rollers, although their work is substantiallythat of leadmen sThey serve in various departments of the plantand the nature of their work varies widely. In general, the recordshows that they are employed in production, maintenance, service, ortransportation on an hourly, piece, or tonnage basis, for 40 hours aweek with time and a half for overtime. They are subject to duty,and are paid only when work is available and they are called. Theyreceive vacations of only 1 week a year, and their pay stops if they areabsent because of illness.They act as leadmen (or group leaders)of crews of from 3 to 20 men, for whom they are responsible. Theyreceive the orders for the crews, relay them to the men, and are viewedby the Company as the most responsible members of their respectivecrews.While leadmen have no power to hire or discharge, they areunder a duty to report poor work or infractions of the rules by crewmembers, and may recommend discipline. In general, they receive ahigher rate of compensation than other men on their crews.Thepower to sign "Pass" and "Injury" slips, ordinarily confined to theforemen, has often been delegated to leadmen. In a number of in-stances the record reveals that these, employees have $5,000 group-insurance policies, although the customary policy for non-supervisoryemployees is $2,500.The Company contends that leadmen are not supervisory employeesand points to those characteristics which identify them with generalemployees and distinguish them from the foremen and higher super-visory officials.Thus the Company points out that employees classi-fied by it as supervisory are subject to full-time duty and payment8A table showing the classifications on the pay roll of the men challenged between thedates mentioned above was introduced in evidence(Company Exhibit No. 2).All refer-ences to pay-roll classifications are to that exhibit.4 The Association has informally taken the position that leadmen are not supervisors, butmade no claim concerning these men at the hearing.Although the Association challengedleadmen in a few cases,ithas since indicated that these challenges were made only to"keep up" with the Lodge.5Two men classified as heaters were challenged by the Association.The record showsthat the duties of a heater are not in reality those of a leadman.Heaters are eligible tovote in the new election.SeeMatter of Interlake Iron CorporationandAmalgamatedAssociation of Iron, Steel,and Tin Workers of North America, Local No. 1657, 4N. L. R B.55;Matter of Calumet Steel Division of Borg-Warner CorporationandSteelWorkers-Organizing Committee,7N. L. R.B. 340. THE INTERNATIONAL NICKEL COMPANY ET AL.101whether or not work is immediately available, are not limited to 40hours a week, and continue to receive pay for a period of time ifabsent because of illness, all in contradistinction to the leadmen.TheCompany emphasizes the fact that the leadmen are somewhat activelyengaged in production, maintenance, service, or transportation, andhave no power to hire or discharge. The importance of the power tosign "Pass" and "Injury" slips which has been delegated to the lead-men is minimized and justified on the ground of necessity. The Com-pany explains the presence of some $5,000 group-insurance policiesamong the leadmen either as mistakes in granting the policies, or ascases where the men in question had formerly been eligible for suchpolicies but had since been reduced in rank.The Company further maintains that the Lodge bargained forthe leadmen in obtaining the contract between the Company and theLodge of April 20, 1937, and that the leadmen are included under itsterms.That contract excludes " ... foremen, assistant foremen orsupervisors in charge of any classes of labor . . ."Certain rate sched-ules and classifications posted by the Company about March 15, 1937,and annexed by reference to the contract of April 20, similar in classi-fication to those posted on December 1, 1936, carry the hourly rate ofpay for leadmen. These schedules were concluded only after extendedbargaining.As further evidence of inclusion in the contract, theCompany argues that the Lodge has handled grievances on behalf ofleadmen. In one instance it appears that the Lodge grievance com-mittee asked that a leadman be laid off under the seniority rule.The Lodge, on the other hand, emphasizes those characteristicswhich identify the leadmen with management. Thus the Lodgeinsists that the responsibility of the lead men for their crews, theirduty to report poor work or infractions of the rules, their higherrates of pay, their power to sign "Pass" and "Injury" slips, and, insome cases, their higher group insurance, compels a conclusion thatthe leadmen are supervisory officials.Several witnesses testified thatthe men in the plant viewed the leadmen as "foremen" or "bosses."At the hearing the Lodge witnesses vacillated somewhat as to whetherleadmen had been considered "foremen" or "supervisors" in negoti-ating the contract of April 20, 1937, but insisted that they were not-covered by its terms. Inclusion of the leadmen on the wage schedulesassumesless significance in view of the fact that the rates of pay forhourly paid foremen, assistant foremen, substitute foremen, and sub-foremen, are also included.As to the asserted handling of griev-ances on behalf of leadmen,casesother than the one stated above wereinstances where the Lodge requested the Company to apply the seni-ority rule to promotions to the rank of leadmen.All the cases illus-trate only the natural desire of the Lodge to avoid lay-offs of Lodge164275-39-vol. xi--8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers, or to obtain promotions for them, and do not indicate thatthe Lodge sought to protect the leadmen or to bargain on their behalf.Several Lodge witnesses testified that leadmen, occupying a super-visory position, are ineligible for Lodge membership.In the light of the factors reviewed above, and on the basis of thewhole record, we are of the opinion that the leadmen should beexcluded from the unit if a labor organization party to the proceed-ing desires such exclusion.6Where, as here, rival labor organizationsseek to represent employees, it is important that the employer be freefrom the imputation of coercing his employees in their choice ofrepresentatives.Since annealers, melters, picklers, hammermen, roll-ers, and other leadmen are in some measure identified with themanagement, it is not improbable that their continued participationin this controversy between rival unions might eventually lead tocharges of employer interference.We will, therefore, exclude allleadmen from the unit.?Foremen:Four of the men challenged were classified as foremenon the Company's pay roll.8 The Company maintained that thenature of their duties was such as to constitute them no more thanleadmen.In view of our decision to exclude leadmen from theappropriate unit, it is clear that these four hourly paid foremen, andall others similarly situated, should also be excluded and should notvote in the new election.Substitute Foremen:Approximately 12 men 9 were challenged assupervisory employees by reason of more or less frequent substitutionfor their foremen.Some of these men appear to be regularly em-ployed as leadmen when not substituting for their foremen, whileothers are classed as subforemen on the pay roll. Subforemen andassistant foremen, as well as other employees who substitute for theirforemen, are higher supervisory officials than the leadmen.We will,therefore, exclude all such employees from the unit.Clerical Employees:The group of "other clerical employees" ex-cluded from the appropriate unit by our Decision of May 6, 1938,was intended to include a "miscellany of clerical workers, vaguelydefined and fitting into no homogeneous class of employees." 100 SeeMatter of PressedSteelCar Company, Inc.andSteelWorkers Organizing Commit-tee, 7N. L. R. B 1099;Matter of Sandusky Metal Products, Inc.andAmerican Federationof Labor, 6N. L. R. B. 12.7 SeeMatter of Rex Manufacturing Co., Inc.andAmerican Federation of Labor FederalLocal Union No.20893, 7 N L It. B. 95.8Clinton A. Chapman, William J. Gerlach, John Woods, and Stonewall J. Swann.9Robert W. Gray, Ray Massey, Franklin Myers, Lucien P. Nicholas, Harry Patterson,W. L. Thornton, T. M. Turley, Henry Hazeldine, Clarence Smith, A. M. Spangler, CharlesW. Eastham, and Creath Peyton.The two men mentioned last do not appear to be func-tioning in any supervisory capacity.10 7 N. L. R. B. 46, at 51. THE INTERNATIONAL NICKEL COMPANY ET AL.103Three employees" were challenged as falling within this excludedcategory.It would appear that in any instance in which the pre-ponderance of an employee's duties are clerical, he is not within theappropriate unit.Upon the basis of the above supplemental findings of fact andupon the entire record in the case, the Board makes the following :SUPPLEMENTAL AND AMENDED CONCLUSION OF LAWAll employees of the Company at its Huntington, West Virginia,plant,engaged in production,maintenance,service,and transporta-tion,who are paid on an hourly,piece,or tonnage basis,exceptinspectors,mill clerks,policemen,timekeepers,hospital employees,officials and others in a supervisory position,foremen, assistant fore-men, subforemen,substitute foremen,leadmen, stenographers,secre-taries, and other clerical employees,constitute a unit appropriate forthe purposes of collective bargaining,within the meaning of Section9 (b) ofthe Act.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The International Nickel Company, Inc., at its Huntington,West Virginia, plant, an election by secret ballot be conducted withintwenty (20) days from the date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the employees of The International Nickel Company, Inc., atitsHuntington, West Virginia, plant who were employed by it dur-iiag the pay-roll period immediately preceding March 14, 1938, en-gaged in production, maintenance, service, and transportation, whoare paid on an hourly, piece, or tonnage -basis, except inspectors,mill clerks, policemen, timekeepers, hospital employees, officials andothers in a supervisory position, foremen, assistant foremen, sub-foremen, substitute foremen, leadmen, stenographers, secretaries, andother clerical employees, and those who have since quit or been dis-ii J.N. Carr,N.N. Patton,and John F. Sayre. Both Carr and Sayre appear from therecord to be engaged in clerical work for a major portion of their time. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDcharged for cause,to determinewhether theydesire to be representedby Square Deal Lodge No. 40, Amalgamated Association of Iron,Steel and Tin Workers of North America, affiliated with the SteelWorkers Organizing Committee, or by Nickel Alloy EmployeesAssociation, Inc., for the purposes of collective bargaining, or byneither.[SAME TITLE]ORDER AND AMENDMENT TO SECOND DIRECTION OFELECTIONFebruary 25, 1939On February 9, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election in the above-entitled proceeding, the election to beheld within twenty (20) days from the date of Direction, under thedirection and supervision of the Regional Director for the NinthRegion (Cincinnati, Ohio).On February 16, 1939, Square Deal Lodge No. 40, AmalgamatedAssociation of Iron, Steel and Tin Workers of North America,through SteelWorkers Organizing Committee, herein called theLodge, filed exceptions to the Supplemental Decision and Second Di-rection of Election on the ground that the Board had erred in notdirecting a run-off election to determine whether or not the employeesdesired to be represented by the Lodge and requesting an amend-ment to the Second Direction of Election so to direct.The Boardhas considered the exceptions and the request and finds them to bewithout merit.They are overruled and denied respectively.The Board, having been advised by the Regional Director for theNinth Region that a longer period within which to hold the electionisdesirable, hereby amends its Direction of Election by strikingtherefrom the words "within twenty (20) days from the date of thisDirection" and substituting therefor the words "within fifty (50)days from the date of this Direction."Mr. DONALD WAKEFIELDSMITHtook no part in the consideration ofthe above Order and Amendment to Second Direction of Election.11 N. L.R. B., No. 19a.